Citation Nr: 1101188	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-34 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to service connection for Charcot Marie Tooth 
disease.

3.  Entitlement to an increased evaluation for the Veteran's 
service connected low back strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to June 1989, 
October 1990 to July 1991, February 2003 to January 2004, and 
June 2004 to October 2005, with additional periods of National 
Guard service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, that denied the 
Veteran's above claims.  A hearing before the undersigned 
Veterans Law Judge at the RO was held in June 2010.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, he currently has 
peripheral neuropathy secondary to his service connected diabetes 
mellitus.

2.  Charcot Marie Tooth disease is a congenital, or hereditary, 
disorder, and therefore not a disability for VA purposes; the 
medical evidence of record shows that this disorder was not 
aggravated in service.

3.  In a statement dated June 17, 2010, which was contained in 
the Veteran's hearing testimony prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
Veteran that a withdrawal of his appeal for an increased 
evaluation for his service connected low back strain was 
requested.




CONCLUSIONS OF LAW

 1.  Resolving all doubt in the Veteran's favor, service 
connection for peripheral neuropathy is warranted.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2010).

2.  Charcot Marie Tooth disease was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for withdrawal of an appeal by the Veteran as to 
the issue of entitlement to an increased evaluation for his 
service connected low back strain have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in October 2006, April 2007, November 2007, May 2008, 
August 2008, November 2008, and January 2009.  These documents 
informed the Veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the Veteran should provide.  Therefore, the Board finds 
that any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  The 
Veteran was also informed of the law as it pertains to effective 
dates by the April 2007, August 2008, and January 2009 letters.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   No 
prejudice has been alleged in the timing of these notices, and 
none is apparent from the record; and the claim was readjudicated 
during the course of this appeal.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a timing defect may be 
cured by the issuance of fully compliant notification followed by 
a re- adjudication of the claim).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
VA medical records and providing the Veteran with VA 
examinations.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied.

The Veteran claims service connection for peripheral neuropathy 
and Charcot Marie Tooth disease.  Specifically, the Veteran 
contends that he first experienced numbness of the feet in 
service, that was related to these two disabilities, and should 
therefore be service connected for both disabilities.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2010).  
Secondary service connection may be established for a disorder 
which is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection may be presumed for certain chronic diseases, 
such as organic diseases of the nervous system, which become 
manifest to a compensable degree within a prescribed period after 
discharge from service (one year), even though there is no 
evidence of such disease during the period of service, provided 
the Veteran had active service of 90 days or more.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Under 38 C.F.R. § 3.303(c) (2010), congenital or developmental 
disorders are not diseases or injuries for the purpose of VA 
disability compensation.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert.


Entitlement to an increased evaluation for the Veteran's service 
connected low back strain, currently evaluated as 10 percent 
disabling.

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant indicated in his June 2010 hearing testimony 
that he wished to withdraw his appeal as to the issue of service 
connection for entitlement to entitlement to an increased 
evaluation for his service connected low back strain, and a 
transcript of that hearing is now of record.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


Entitlement to service connection for Charcot Marie Tooth 
disease.

Taking into account all relevant evidence, the Board finds that 
service connection for Charcot Marie Tooth disease (CMT) is not 
warranted.  Firstly, the Board notes that CMT is a hereditary 
disorder.  Therefore it is not a disease or injury within the 
meaning of applicable legislation and does not constitute a 
disability for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  However, service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
congenital or developmental abnormality by superimposed disease 
or injury.  See also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993)).

In this regard however, the evidence of record does not show that 
the Veteran's CMT was aggravated in service, beyond its normal 
progression.  The Veteran was seen in service for numbness once, 
on October 26, 2003, when he complained of numbness in his right 
foot, particularly in the fourth and fifth toes.  The Veteran's 
service medical records do not show further complaints, until a 
May 2004 report of medical history, just prior to the Veteran's 
last period of entry into active service, when he reported 
numbness of the right foot and toes.  

The Veteran received a VA examination for his nerves in May 2007.  
At that time, the Veteran had findings consistent with CMT 
disease.  The examiner indicated that this was a heterogeneous 
group of diseases that are most commonly inherited neurological 
disorders.  The examiner noted that almost 50 different gene 
abnormalities could cause a similar neuropathy.  It was also 
noted that the Veteran reported that his condition preceded 
military service and had been going on for ten years.   The 
examiner concluded that this numbness preceded military service, 
was an early manifestation of CMT, and that the Veteran's CMT was 
less likely than not aggravated beyond normal progression in 
service.

Thus, while the Veteran did have numbness in service, the 
evidence of record shows that the Veteran's CMT, which is not a 
disability for VA purposes, was not aggravated in service beyond 
its normal progression.  As such, the Board finds the 
preponderance of the evidence of record is against a grant of 
service connection for CMT based on aggravation.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to service connection for peripheral neuropathy.

However, taking into account all relevant evidence, the Board 
finds that service connection is warranted for peripheral 
neuropathy.  In this regard, the Board notes that the evidence of 
record shows that the Veteran currently has some evidence of 
peripheral neuropathy which is related to his service connected 
diabetes.  In this regard, the Board notes specifically the 
findings from a May 2008 VA examination for the Veteran's 
diabetes.  At that time, the Veteran was diagnosed with diabetic 
neuropathy of both distal feet, related to his service connected 
diabetes.  The examiner cited, in support of this opinion, the 
duration of the Veteran's diabetes, the fact that it was poorly 
controlled, the onset of the complication in relation to the 
onset of diabetes, and the severity of the complications.  As 
such, the Board finds that service connection is warranted for 
peripheral neuropathy of the feet.


ORDER

Entitlement to service connection for peripheral neuropathy is 
granted.

Entitlement to service connection for Charcot Marie Tooth disease 
is denied.

The appeal of the Veteran's claim of entitlement to an increased 
evaluation for his service connected low back strain, currently 
evaluated as 10 percent disabling, is dismissed.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


